GEIGER, J.,
dissenting:
Inasmuch as the record discloses the fact that the defendants were under obligation by contract to furnish suitable and safe equipment which included the ladder in question, and the evidence introduced indicated that the ladder broke, that enough evidence appears upon behalf of plaintiff to take the case to the jury, as reasonable minds might well differ as to whether the defendant is liable for negligence imposed upon it by virtue of the contract to furnish suitable and safe equipment.